                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
          Plaintiff,                        )      Cr. No. 1:18CR10011-STA
                                            )
v.                                          )
                                            )
SPENCER EARNEST, II                         )
         Defendant.                         )

                                           ORDER

        This Court has considered the joint motion of the parties to continue the trial in this

matter, or remove it from the trial docket and reset for a report date, where the issues

preventing the trial going forth may be addressed.

     It appears there is an outstanding arrest warrant in this matter, and that the

defendant’s whereabouts are currently unknown. The motion to continue the trial date is

GRANTED and the current trial date of March 4, 2019 is removed from the calendar. A

new report date/scheduling conference will be held when the defendant is apprehended

and taken into custody.

                                                          s/ S. Thomas Anderson
                                                          S. Thomas Anderson
                                                          Chief United States District Judge

                                                          Date: 2/11/2019
